NO. 07-03-0394-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    APRIL 30, 2004

                         ______________________________

           NATIONAL FIVE STARS, INC. D/B/A EXXON TRAVEL CENTER
                     AND ALL OCCUPANTS, APPELLANT

                                             V.

                       BOC ACQUISITIONS, L.L.C., APPELLEE

                       _________________________________

              FROM THE COUNTY COURT OF WILBARGER COUNTY;

                  NO. 4371; HONORABLE GARY B. STREIT, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      On April 12, 2004, appellant filed a Motion to Dismiss pursuant to agreement of the

parties. The motion includes a certificate of conference and a certificate of service that

counsel for appellee was served a copy of the motion by first class mail on April 9, 2004.

Appellee has no opposition to this Motion.
      Accordingly, without passing on the merits of the case, appellant’s Motion to

Dismiss is granted and the appeal is hereby dismissed. TEX . R. APP. P. 42.1(a)(1).




                                                Phil Johnson
                                                Chief Justice




                                          -2-